NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               ANTHONY M. BUSSIE,
                 Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2011-5085
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 10-CV-443, Judge Charles F. Lettow.
               __________________________

               Decided: October 7, 2011
              __________________________

   ANTHONY M. BUSSIE, of Camden, New Jersey, pro se.

   JEANNE E. DAVIDSON, Director, Commercial Litigation
Branch, Civil Division, United States Department of
Justice of Washington, DC, for defendant-appellee. With
her on the brief was TONY WEST, Assistant Attorney
General.

              __________________________
BUSSIE   v. US                                            2


  Before NEWMAN, MAYER, and PLAGER, Circuit Judges.
PER CURIAM.
     Anthony Bussie appeals a final order of the United
States Court of Federal Claims dismissing his complaint
seeking $50 million dollars for the psychic work that he
allegedly performed on behalf of the United States. See
Bussie v. United States, 96 Fed. Cl. 89 (Fed. Cl. 2011). We
affirm.
    Bussie, acting pro se, filed a complaint in the Court of
Federal Claims alleging that he had not been compen-
sated for the “Remote View or Psychic work” that he had
performed for the federal government. He contended that
the government’s failure to pay him for his work was
“criminal or against federal law,” and named several
public figures, including President Barack Obama, former
President George W. Bush, and former Alaska Governor
Sarah Palin, as defendants in his suit. Bussie alleged
that he had assisted in the pursuit of “High Value Tar-
gets,” including the “9/11 mastermind[s].”
     We conclude that the Court of Federal Claims cor-
rectly dismissed Bussie’s complaint. “The Tucker Act
grants the Court of Federal Claims jurisdiction over suits
against the United States, not against individual federal
officials.” Brown v. United States, 105 F.3d 621, 624 (Fed.
Cir. 1997) (citing 28 U.S.C. § 1491(a)). Accordingly, the
court had no jurisdiction to consider Bussie’s claim seek-
ing damages from current and former government offi-
cials.
    Furthermore, even assuming that Bussie’s suit could
be construed as one seeking damages from the United
States, rather than from particular individuals, the Court
of Federal Claims properly granted the government’s
motion to dismiss his claim. There is no dispute that the
3                                              BUSSIE   v. US


Court of Federal Claims has jurisdiction to adjudicate
claims involving implied-in-fact contracts between private
parties and the United States. See Barrett Ref. Corp. v.
United States, 242 F.3d 1055, 1059 (Fed. Cir. 2001).
Here, however, Bussie failed to articulate facts sufficient
to support a valid claim for breach of an implied contract.
While he made broad assertions that he had performed
psychic activities for various presidential administrations
and that the government owed him $50 million for his
efforts, Bussie provided virtually no factual support for
his allegations. To state a valid claim, a plaintiff’s com-
plaint need not “set out in detail the facts upon which the
claim is based.” Cary v. United States, 552 F.3d 1373,
1376 (Fed. Cir. 2009). A mere “formulaic recitation of the
elements of a cause of action,” however, is insufficient to
survive a motion to dismiss for failure to state a claim.
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
Because Bussie’s complaint contained only conclusory
allegations, with no factual predicate to support his
contentions, the trial court properly dismissed his claim.
See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1951 (2009) (“It is
the conclusory nature of [a litigant’s] allegations, rather
than their extravagantly fanciful nature, that disentitles
them to the presumption of truth.”); Bell Atl., 550 U.S. at
555 (emphasizing that “[f]actual allegations must be
enough to raise a right to relief above the speculative
level”).
    The Court of Federal Claims likewise did not err in
dismissing Bussie’s Fifth Amendment takings claim. A
valid takings claim requires a showing that the govern-
ment has deprived a claimant of a “legally cognizable
property interest.” Am. Pelagic Fishing Co. v. United
States, 379 F.3d 1363, 1373 (Fed. Cir. 2004). Bussie,
however, failed to identify any legally cognizable property
BUSSIE   v. US                                          4


interest that could even arguably form the basis of a
takings claim.
    On appeal, Bussie argues that the Court of Federal
Claims applied “the wrong laws” and issued a “deadbeat
decision.” We disagree. In a thorough and well-reasoned
opinion, the Court of Federal Claims carefully considered
each of Bussie’s allegations, but correctly concluded that
his complaint should be dismissed.